Mr. Justice Scholfield delivered the opinion of the Court: This was case, in the circuit court of Macoupin county, by a general depositor in a bank, against directors of the bank, for negligence in permitting it to be held out to the public as solvent, when in fact it was, at the time, insolvent. Judgment was rendered for the plaintiff in that court, and that judgment was affirmed, on appeal to the Appellate Court for the Third District, and this appeal is from that judgment. The Appellate Court, in its opinion filed on rendering that judgment, holds, first, that the directors of a bank are trustees for depositors as well as for stockholders; second, that they are bound to the observance of ordinary care and diligence, and are hence liable for injuries resulting from their nonobservance ; and third, that the present appellants did not observe that degree of care and diligence, and, in consequence thereof, appellee sustained the damages for which the judgment was rendered. Delano et al. v. Case, 17 Bradw. 531. The last proposition we are relieved from inquiring into, since there was evidence tending (though, it may be, but slightly,) to sustain it. The propositions of law, as above stated, are, in our opinion, free of objection and sustained by authority. Percy et al. v. Millandon, 3 La. 568 ; United Society of Shakers v. Underwood, 9 Bush, 609; Morse on Banks and Banking, (2d ed.) 133; Thompson on Liability of Officers and Agents, 395; Shea v. Mobry, 1 Lea, (Tenn.) 319; Hodges v. New England Screw Co. 1 R. I. 312; Wharton on Negligence, sec. 510. The judgment is affirmed. Judgment affirmed. Sheldon, C. J., and Craig, J., dissenting.